

Exhibit 10.4



SUMMARY OF COMPENSATION FOR THE BOARD OF TRUSTEES OF RPT REALTYThe following
table sets forth the compensation program for non-employee Trustees:
Annual cash retainer (1)
$60,000  Additional cash retainer:Chairman100,000  Audit Committee
chair25,000  Compensation Committee chair15,000  Nominating and Governance
Committee chair15,000  
Annual equity retainer (value of restricted shares) (2)
100,000  



(1)The annual cash retainer is equal to $160,000 less the grant date fair value,
which approximates $100,000, of the restricted shares granted in the applicable
year.
(2)Grants are made under the Trust's 2019 LTIP. The restricted shares vest over
one year. The grant is made on July 1st or, if not a business day, the business
day prior to July 1st. During 2019, 7,693 shares were granted to each Trustee
that was in service as of the July 1st date.


The Trust also reimburses all Trustees for all expenses incurred in connection
with attending any meetings or performing their duties as Trustees.

